408 F.2d 1392
Alfred D. ARELLANES, Appellant,v.UNITED STATES of America, Appellee.
No. 22879.
United States Court of Appeals Ninth Circuit.
March 25, 1969Rehearing Denied April 25, 1969.

F. Conger Fawcett (argued), of Graham & James, San Francisco, Cal., for appellant.
John Milano (argued), Asst. U.S. Atty., Cecil F. Poole, U.S. Atty., San Francisco, Cal., for appellee.
Before MERRILL and BROWNING, Circuit Judges, and TAYLOR,1 district judge.
PER CURIAM:


1
The validity of appellant's conviction has been challenged before this court on three earlier occasions.  The issues tendered to the district court in appellant's last application under 28 U.S.C. 2255 were encompassed in a prior petition on which a hearing was held and an order entered denying relief, which this court affirmed.  Arellanes v. United States, 353 F.2d 270 (9th Cir. 1965), affirming 238 F. Supp. 546 (N.D.Cal.1964).  In these circumstances, appellant was entitled to a hearing on the present motion only upon a showing that the ends of justice would be served by a redetermination of the issues.  See Sanders v. United States, 373 U.S. 1, 17, 83 S. Ct. 1068, 10 L. Ed. 2d 148 (1963).  Although the opinion of the district court dismissing the motion is couched largely in other terms, it left no room to doubt that it was the district court's view that relitigation of the issues would not serve the ends of justice.  That decision was within the district court's discretion (see Sanders v. United States, supra, at 18, 83 S. Ct. 1068), and will not be disturbed here.


2
Affirmed.



1
 Honorable Fred M. Taylor, United States District Judge, District of Idaho, sitting by designation